Citation Nr: 9933805	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected residuals of unfused fracture, right 
navicular bone, major, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision, and 
subsequent rating decisions, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  
In those decisions, the RO granted an increased disability 
rating of 20 percent, effective October 1995, for the 
appellant's service-connected residuals of unfused fracture, 
right navicular bone, major.  The appellant has maintained 
disagreement with the newly assigned disability rating.  

The case was previously before the Board in April 1998, when 
it was remanded in order to obtain an additional examination 
of the appellant and medical opinions.  For the reasons 
indicated below, the Board must once again remand this case. 


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development has not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

In October 1998, the veteran underwent a VA examination for 
peripheral nerves.  An addendum to this examination report, 
dated October 1998, included a diagnosis of chronic 
tendonitis involving the wrist, and the extensor/flexor 
tendons.  The addendum also noted that this condition was a 
residual of the veteran's service-connected right wrist 
disorder.  

In August 1999, the veteran's representative filed a 
statement in support of the veteran's claim.  In his 
statement, the veteran's representative indicated that the 
Note to Diagnostic Code 5212 provides:

In all forearm and wrist injuries, codes 
5205 through 5213, multiple impaired 
finger movements due to tendon tie-up, 
muscle or nerve injury, are to be 
separately rated and combined not to 
exceed rating for loss of use of hands.

The veteran's representative then argued that the RO had 
failed in its duty to assist by not considering whether an 
additional separate rating is warranted pursuant to this code 
section.  

After reviewing the veteran's claims file, the Board is 
unable to determine if the RO considered a possible separate 
rating for the veteran's diagnosed chronic tendonitis of the 
right wrist.  Thus, to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:
 
The RO should readjudicate the veteran's 
claim for an increased disability rating, 
in excess of 20 percent, for service-
connected residuals of unfused fracture, 
right navicular bone, major.  In doing 
so, the RO should specifically consider 
whether or not application of a separate 
rating is warranted for the veteran's 
newly diagnosed tendonitis involving the 
wrist, both the extensor/flexor tendons.  
If the RO feels that additional 
examinations are necessary, they should 
be scheduled accordingly.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5212, Note 
(1999).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



